Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
Applicant's submission filed 05/03/2022 has been entered.  Claims 1-5, 8-16, 18-19 and 21-24 are pending.  The examiner has considered the new presentation of claims and applicant's arguments in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Allowable Subject Matter
Claim 1-5, 8-16, 18-19 and 21-24 would be allowable if Applicant timely filed a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome the rejection based on nonstatutory double patenting set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. 
Claims 1-5, 8-16, 18-19 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10932089. 
Claim 1 of the ‘089 patent includes beacon reader detecting plural (two or more) beacon information, determining each distance, determining distance moved, determining if distance moved is greater than a threshold, transmitting to server if greater than threshold in lines 1-17 of instant claim 1.  Claim 6 of the ‘089 patent includes beacon reader detecting plural (two or more) beacon information for second read delay period of time, determining each second distance, determining second distance moved, determining if second distance moved is greater than a threshold in lines 19-30 of instant claim 1.  Claim 7 of the ‘089 patent includes not transmitting to server if less  than threshold in lines 31-33 of instant claim 1.  Claim 1 of the ‘089 patent includes average distant rather than combined distance, but average is a combination of each of the distances (sum of distances divided by number of distances).  Therefore, combined distance would have been obvious in view of average distance in claims 1, 6 and 7 of the ‘089 patent.   Storing first combined distance in instant claim 1 line 18 would have been obvious in view of storing distance from previous read delay period of time in claim 1 lines 4-6 of the ‘089 patent.  Therefore, instant claim 1 would have been obvious in view of claim 7 of the ‘089 patent.  Claim 7 of the ‘089 patent includes all the limitations of claim 1 and 6 of the ‘089 patent.

The dependent claims correspond as listed in the table following the ODP rejections.
SN 17178832		PN 10932089
1			7		
2			2
3			3
4			4
5			5
-			-
-			-
8			8
9			9
10			10
11			11
12			12
13			13
14			14
15			17
16			16
-			-
18			20
19			19
-			-
21			4
22			8
23			4
24			8

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of claims 15-20 is withdrawn in view of applicant’s amendments and arguments.
Claim Rejections - 35 USC § 101
The 35 U.S.C. 101 rejection of claims 18-20 is withdrawn in view of applicant’s amendments and arguments.

Claim Rejections - 35 USC § 103
The 35 U.S.C. 103 rejection of claims 1-20 is withdrawn in view of applicant’s amendments and arguments.
Response to Arguments
Applicant's arguments filed 05/03/2022 (section I) regarding the nonstatutory Obvious Double Patenting (ODP) rejection have been fully considered but they are not persuasive.   Applicant has requested the ODP rejection be held in abeyance and has not pointed out any deficiency in the rejection.  The ODP rejection has been modified in response to the amended claims.  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the ODP rejection. 
Applicant’s arguments, see section II, filed 05/03/2022, with respect to 35 USC 112 have been fully considered and are persuasive.  The 35 USC 112 rejection of claims 15-20 has been withdrawn. 
Applicant’s arguments, see section III, filed 05/03/2022, with respect to 35 USC 101 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 18-20 has been withdrawn. 
Applicant’s arguments, see section IV, filed 05/03/2022, with respect to 35 USC 103 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-20 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:30 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

6/3/2022						/EDWIN C HOLLOWAY III/ (571) 272-3058					Primary Examiner, Art Unit 2683